 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      APTUS HEALTH, INC.,

 9
                            Plaintiff,
                                                                NO. C18-1351RSL
10
                    v.

11
      JOHN DOE 1 and JOHN DOE 2,                                ORDER GRANTING MOTION FOR
                                                                EXPEDITED DISCOVERY
12
                            Defendants.

13

14
            This matter comes before the Court on “Plaintiff Aptus Health, Inc.’s Ex Parte Amended
15
     Motion for Leave to Conduct Expedited Discovery.” Dkt. # 7 “[W]here the identity of alleged
16
     defendants will not be known prior to the filing of a complaint[,] . . . the plaintiff should be
17

18   given an opportunity through discovery to identify the unknown defendants, unless it is clear

19   that discovery would not uncover the identities, or that the complaint would be dismissed on
20   other grounds.” Soo Park v. Thompson, 851 F.3d 910, 928 (9th Cir. 2017) (quoting Gillespie v.
21
     Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). Having reviewed the allegations of the amended
22
     complaint (Dkt. # 6), the Court finds that plaintiff has sufficiently pled a Computer Fraud and
23
     Abuse Act claim and is unable to identify the Doe defendants without taking discovery from
24

25   Amazon. Plaintiff’s renewed motion for expedited discovery is therefore GRANTED. Plaintiff

26   may serve one or more subpoenas on Amazon under Fed. R. Civ. P. 45 seeking information
27
     ORDER GRANTING MOTION
28   FOR EXPEDITED DISCOVERY - 1
 1   regarding the identity and/or contact information of persons who redeemed the allegedly stolen
 2   Amazon gift codes.
 3

 4         Dated this 10th day of January, 2019.
 5                                            A
 6                                            Robert S. Lasnik
                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING MOTION
28   FOR EXPEDITED DISCOVERY - 2
